Name: COMMISSION REGULATION (EC) No 1912/95 of 2 August 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 184/8 fEN Official Journal of the European Communities 3 . 8 . 95 COMMISSION REGULATION (EC) No 1912/95 of 2 August 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 3 August 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission (&gt;) OJ No L 337, 24. 12 . 1994, p. 66. $ OJ No L 167, 18 . 7. 1995, p. 10 . (A OJ No L 387, 31 . 12. 1992, p. 1 . (&lt;) OJ No L 22, 31 . 1 . 1995, p. 1 . 3 . 8 . 95 [ EN Official Journal of the European Communities No L 184/9 ANNEX to the Commission Regulation of 2 August 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 35 052 47,7 060 80,2 066 41,7 068 32,4 204 50,9 212 117,9 624 75,0 999 63,7 0707 00 25 052 50,1 053 166,9 060 39,2 066 53,8 068 60,4 204 49,1 624 207,3 999 89,5 0709 90 79 052 55,6 204 77,5 624 196,3 999 109,8 0805 30 30 388 58,8 512 77,7 524 69,7 528 51,8 600 54,7 624 78,0 999 65,1 0806 10 40 052 136,7 220 110,8 400 132,4 412 132,4 512 185,6 600 142,3 624 141,3 999 140,2 0808 10 92, 0808 10 94, 0808 10 98 039 79,3 388 65,9 400 65,5 508 84,3 512 43,8 524 45,8 528 35,6 800 94,5 804 86,6 999 66,8 0808 20 57 052 77,7 388 57,8 512 43,6 528 53,2 800 55,8 804 64,8 999 58,8 0809 20 69 052 249,1 061 182,0 064 254,1 068 262,6 400 175,6 624 239,5 676 166,2 999 218,4 0809 30 41 , 0809 30 49 052 59,2 220 121,8 624 106,8 999 95,9 0809 40 30 064 85,2 624 202,5 999 143,8 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12 . 1994, p. 17). Code '999 ' stands for 'of other origin .'